Case: 12-10702    Date Filed: 09/20/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10702
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 3:10-cr-00171-HES-TEM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

WILLIAM TYLER,
                                                             Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 20, 2012)

Before CARNES, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Stephen A. Mosca, appointed counsel for William Tyler in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-10702    Date Filed: 09/20/2012   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Tyler’s

supervised release, and his 24-month sentence of imprisonment, are AFFIRMED.




                                         2